Case 2:16-cr-00012-LGW-BWC Document 1076 Filed 01/21/21 Page 1 of 4



                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                             By CAsbell at 1:32 pm, Jan 21, 2021
Case 2:16-cr-00012-LGW-BWC Document 1076 Filed 01/21/21 Page 2 of 4
Case 2:16-cr-00012-LGW-BWC Document 1076 Filed 01/21/21 Page 3 of 4
Case 2:16-cr-00012-LGW-BWC Document 1076 Filed 01/21/21 Page 4 of 4
